ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
QuarterLine Consulting Services, LLC          )      ASBCA No. 59999
                                              )
Under Contract No. FA8053-12-D-0023           )

APPEARANCES FOR THE APPELLANT:                       Joseph P. Homyak, Esq.
                                                     Gregory R. Hallmark, Esq.
                                                      Holland & Knight LLP
                                                      Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                      Lt Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     William M. Lackermann, Jr., Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 25 August 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59999, Appeal of QuarterLine
Consulting Services, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals